Exhibit 10.48

INVESTMENT MANAGEMENT AGREEMENT

This INVESTMENT MANAGEMENT AGREEMENT, made as of the 27th day of September, 2011
(the “Agreement”), by and between Allied World Assurance Company, Ltd, an
insurance and reinsurance company organized under the laws of Bermuda
(hereinafter called the “Client”), and BlackRock Financial Management, Inc.
(hereinafter called the “Manager”).

WITNESSETH:

WHEREAS, the Client has all requisite authority to appoint one or more
investment managers to supervise and direct the investment and reinvestment of a
portion or all of the assets of the Client and of certain subsidiaries of the
Client;

THEREFORE, for and in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:

 

1. Appointment and Status as Investment Manager. The Client hereby appoints the
Manager as an “Investment Manager.” The Manager does hereby accept said
appointment and by its execution of this Agreement the Manager represents and
warrants that it is registered as an investment adviser under the U.S.
Investment Advisers Act of 1940, as amended (the “Advisers Act”), and will
remain so during the term of this Agreement. The Manager does also acknowledge
that it is a fiduciary with respect to the assets in the Account (as defined
below) and assumes the duties, responsibilities and obligations of a fiduciary.

The Manager represents, warrants and covenants that: (a) it has all requisite
authority to serve as Manager hereunder; (b) the terms of the Agreement do not
conflict with any obligation by which the Manager is bound, whether arising by
contract, operation of law or otherwise; (c) this Agreement has been duly
authorized by all appropriate action; and (d) it has, and agrees that it will
maintain, the licenses, registrations, skilled personnel, computer hardware and
software, and other facilities necessary to prepare the reports and perform the
services required by this Agreement.

In addition, the Manager shall notify the Client in writing before or promptly
upon the occurrence of any event which would: cause a change in the
representations, warranties or covenants made under this Agreement; or operate
to limit, suspend or terminate the authority of the Manager or materially and
adversely affect the Manager’s ability to comply with its obligations hereunder.

 

2.

Representations by Client. The Client represents, warrants and covenants that:
(a) it has all requisite authority to appoint the Manager hereunder; (b) the
terms of the Agreement do not conflict with any obligation by which the Client
is bound, whether arising by contract, operation of law or otherwise; (c) this
Agreement has been duly authorized by all appropriate action; (d) the
transactions contemplated or permitted by this Agreement and the Investment
Guidelines (as defined below) (“Transactions”) (i) are duly authorized by the
Client’s policies, board resolution(s), trust agreement(s) or any other enabling
or governing law or instruments, (ii) are, in the Client’s opinion, suitable
investments for the Account and (iii) do not require any government notice or
consent in connection with the execution, delivery and performance of any such
Transactions; (e) no restrictions exist on the transfer, sale or other
disposition of any of the assets of the Account and no option, lien, charge,
security or encumbrance exists or will, due to any act or omission of the
Client, exist over any of such assets;



--------------------------------------------------------------------------------

  (f) the Account (as defined below) is not subject to Section 4975 of the
Internal Revenue Code of 1986, as amended, and is not “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or any law
substantially similar to Section 406 of ERISA; (g) the Account is not subject to
the Investment Company Act of 1940, as amended (the “Investment Company Act”);
(h) the Client is a “qualified purchaser” within the meaning of Section 2(a)(51)
of the Investment Company Act; (i) the Client is a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended (the “Securities Act”), and an “accredited investor” within the meaning
of Regulation D under the Securities Act; (j) the Client is a “qualified
eligible person” within the meaning of Commodity Futures Trading Commission
(“CFTC”) Regulations Rule 4.7 and, as such, consents to treat any futures
accounts established by the Manager in the name and on behalf of the Client in
accordance with the exemption contained in CFTC Regulations Rule 4.7; and
(k) the Client shall provide to the Manager all documentation that the Manager
may reasonably request in connection with its obligations hereunder. In
addition, the Client shall notify the Manager in writing before or promptly upon
the occurrence, or if it knows or has reason to know of the occurrence or
likelihood of the occurrence, of any event which would: cause a change in the
representations, warranties or covenants made under this Agreement; or operate
to limit, suspend or terminate the authority of the Client or affect the
Client’s obligations hereunder.

 

3. Management Services. The Manager shall be responsible for the investment and
reinvestment of those assets designated by the Client as subject to the
Manager’s management (which assets, together with all additions, substitutions
and alterations thereto are hereinafter called the “Account”) in accordance with
the investment guidelines attached hereto as Exhibit A (the “Investment
Guidelines”) and other instructions communicated in writing by the Client and
accepted by the Manager from time to time. The Client represents and warrants
that this Agreement and the Investment Guidelines include any restrictions,
guidelines or other requirements imposed on the Account by any applicable law,
rule, regulation or governing document. The Account may include all securities
and instruments consistent with the Investment Guidelines or appropriate to
effect the objectives and/or strategies described therein. The Client does
hereby delegate to the Manager all of its powers, duties and responsibilities
with regard to such investment and reinvestment and hereby appoints the Manager
as its agent in fact with full authority to buy, sell or otherwise effect
investment transactions involving the assets in its name and for the Account,
including without limitation, the power to execute swap, futures, options and
other agreements, including collateral agreements, with counterparties, and to
open and close accounts in connection therewith, on the Client’s behalf as the
Manager deems appropriate from time to time in order to carry out the Manager’s
responsibilities hereunder. Except as otherwise set forth herein, said powers,
duties and responsibilities shall be exercised exclusively by the Manager
pursuant to and in accordance with its fiduciary responsibilities and the
provisions of this Agreement and the Investment Guidelines. In addition, in
accordance with the Manager’s guidelines in effect from time to time, the
Manager or its agent is authorized, but shall not be required, to: (a) tender or
convert any securities in the Account; (b) execute waivers, consents and other
instruments with respect to such securities; (c) endorse, transfer or deliver
such securities; or (d) consent to any class action, plan of reorganization,
merger, combination, consolidation, liquidation or similar plan with reference
to such securities. The Manager shall not be responsible for voting proxies
relating to any securities in the Account.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the Manager may, at
its own discretion, delegate any or all of its discretionary investment,
advisory and other rights, powers, functions and obligations hereunder to any
affiliate of the Manager under the control of BlackRock, Inc.; provided that any
such delegation shall be revocable by the Manager and that the Manager shall
always remain liable to the Client for the Manager’s obligations hereunder and
for all actions of any such affiliates to the same extent as the Manager is
liable for its own actions hereunder.

 

4. Custodian. The securities in the Account shall be held by a custodian duly
appointed by the Client and the Manager is authorized to give instructions to
the custodian with respect to all investment decisions regarding the Account.
All transactions authorized by this Agreement are made by payment to or delivery
by the custodian. The Client agrees to notify the Manager as soon as practicable
in advance of any change of its custodian. Nothing contained herein shall be
deemed to authorize the Manager to take or receive physical possession of any of
the assets for the Account, it being intended that sole responsibility for
safekeeping thereof (in such investments as the Manager may direct) and the
consummation of all purchases, sales, deliveries and investments made pursuant
to the Manager’s direction shall rest upon the custodian.

 

5. Additional Investment Services, Considerations and Acknowledgments. As agreed
between the parties from time to time, the Manager may provide certain
operating, analytical, and reporting support (“Additional Investment Services”)
for those portfolios of the Client managed by the Manager and by other parties.
The Additional Investment Services may include, but are not limited to the
following: (a) establishing appropriate investment mandates and strategies;
(b) drafting investment policies and guidelines; (c) supporting the Client’s
operations, including providing assistance to the Client’s custodian;
(d) creating a consolidated risk reporting platform for the Client;
(e) providing asset-liability reporting; (f) providing income projections; and
(g) providing broad and general consulting on accounting, operational,
regulatory, and other strategic issues.

The Client understands and acknowledges that: (a) all Additional Investment
Services require the Manager to exercise good-faith judgments that may
ultimately prove to be erroneous; (b) in connection with providing the
Additional Investment Services, the Manager will make certain assumptions about
the movements of interest rates, volatility of interest rates, movements of
spreads, and the relationship of mortgage prepayments to interest rates; (c) the
Manager’s assumptions will not necessarily capture all of the characteristics
and risks inherent in the Client’s portfolios; and (d) the Manager’s assumptions
are based upon information provided to the Manager by the Client or certain of
its third-party vendors that is assumed to be reliable and accurate, but the
Manager does not represent or warrant that it is accurate or complete, and will
not be responsible for verifying the accuracy of any such information.

 

6. Compensation. For its services hereunder, the Manager shall be compensated in
accordance with Exhibit B attached hereto, as such exhibit may be amended from
time to time by written agreement signed by the Client and the Manager. Except
as specifically provided in this Agreement, neither the Manager nor any of its
officers, affiliates or employees shall act as principal or receive any
compensation from the Client in connection with the purchase or sale of
investments for the Account.

 

7.

Accounting, Reporting and Other Services. At such intervals as shall be mutually
agreed upon between the parties, the Manager shall furnish the Client with
appraisals of

 

3



--------------------------------------------------------------------------------

  the Account, performance tabulations, a summary of purchases and sales and
such other reports as shall be agreed upon from time to time. The Manager shall
also work with the custodian to reconcile accounting, transaction and
asset-summary data reports at times that are mutually agreeable to the Manager
and the Client. In addition, the Manager shall communicate and work with the
custodian to resolve any significant discrepancies. Furthermore, the Client
agrees that the Manager may utilize affiliated or unaffiliated third party
service providers to perform certain administrative and operational functions
for the Account, provided, that the Manager shall remain liable to the Client
for its obligation hereunder and for all actions of any such affiliates or
non-affiliates to the same extent as the Manager is liable for its own actions
hereunder. No additional fees shall be imposed for such services except as
otherwise agreed.

A representative of the Manager shall meet with the Client’s representatives to
explain the investment management activities, and any reports related thereto on
at least a quarterly basis, with monthly (audio or video) conference calls, or
otherwise as may be reasonably requested by the Client.

 

8. Brokerage. The Client hereby delegates to the Manager sole and exclusive
authority to designate any unaffiliated brokers or dealers through whom all
purchases and sales on behalf of the Account will be made. The Manager will in
good faith determine the rate or rates, if any, to be paid for brokerage
services provided to the Account. The Manager, in seeking to obtain best
execution of portfolio transactions for the Account, may consider the quality
and reliability of brokerage services, as well as research and investment
information and other services provided by brokers or dealers. Accordingly, the
Manager’s selection of a broker or dealer for transactions for the Account may
take into account such relevant factors as: (a) price; (b) the broker’s or
dealer’s facilities, reliability and financial responsibility; (c) when
relevant, the ability of the broker or dealer to effect securities transactions,
particularly with regard to such aspects as timing, order size and execution of
the order; (d) the broker’s or dealer’s recordkeeping capabilities; and (e) the
research, brokerage and other services provided by such broker or dealer to the
Manager which are expected to enhance its general portfolio management
capabilities (collectively, “Services”), notwithstanding that the Account may
not be the exclusive beneficiary of such Services.

 

9. Confidential Information. Each party agrees that this Agreement, including
any Exhibits and Appendices attached hereto, and any information disclosed by
either party to this Agreement relating to the Account, this Agreement or any
other information related thereto (“Confidential Information”) are proprietary
and confidential information of each such party and shall be kept confidential
by each such person to whom such Confidential Information is disclosed and shall
not be disclosed by a party without the prior written consent of the other
party, except as follows:

(a) Where disclosure is permitted under the terms of this Agreement;

(b) Where disclosure is required for the purpose of establishing and maintaining
accounts with counterparties, and/or making, acquiring, settling or realizing an
investment in accordance with the terms of the Agreement and the Investment
Guidelines on behalf of the Account;

 

4



--------------------------------------------------------------------------------

(c) Where disclosure is required by law or the order of any court or pursuant to
any request or requirement of any governmental or regulatory authority
(including the U.S. Securities and Exchange Commission), bank examiner or
statutory auditor;

(d) Where the disclosure is or becomes public other than as a result of
disclosure by the receiving party or by someone known to such party to have an
obligation to keep such Confidential Information confidential;

(e) Where the receiving party can demonstrate was in its possession prior to the
time of disclosure by the disclosing party; or

(f) Where it is independently developed by or for the receiving party by persons
not having access to the Confidential Information hereunder.

Notwithstanding the foregoing, if the receiving party receives a request or an
order to disclose all or any part of the Confidential Information under a
subpoena or other order issued by a court of competent jurisdiction or by a
government agency, the receiving party shall, if reasonably practicable:
(x) give the disclosing party prompt written notice of such request or order;
(y) consult with the disclosing party on the advisability of taking reasonable
steps to resist or narrow the scope of such request or order and if disclosure
of that Confidential Information is required, furnish only such portion of the
Confidential Information as the receiving party is advised by counsel as legally
required to disclose; and (z) cooperate with the disclosing party, at the
disclosing party’s expense, in obtaining protective orders or undertakings that
confidential treatment will be afforded any of such Confidential Information so
furnished. The receiving party acknowledges and agrees that, in the event of any
breach of this Agreement, the disclosing party might be irreparably and
immediately harmed and unable to be made whole by monetary damages. It is
accordingly agreed that the disclosing party, in addition to any other remedy to
which it may be entitled in law or equity, will be entitled to seek an
injunction or injunctions to remedy breaches of this Agreement.

Each party shall be entitled to disclose information received hereunder from the
other party to the receiving party’s affiliates, employees, service providers
and professional advisors wherever located (provided that such disclosure is for
the purpose of supporting the provision of services under this Agreement and
such affiliates, employees, service providers and professional advisors are also
bound by an obligation of confidentiality).

 

10. Directions to the Manager. All directions by or on behalf of the Client to
the Manager shall be in writing signed by one or more of the persons identified
on Exhibit C attached hereto, and/or such other persons as identified by the
Client to the Manager from time to time (each an “Authorized Person”).

The Manager shall be entitled to rely upon any direction, instruction or
approval received from an Authorized Person and to continue to rely upon such
direction, instruction or approval until notified by the Client to the contrary.

 

11. Liabilities of the Manager and the Client. Except for a breach of any
obligations contained in Section 9, the Manager, its affiliates and each of
their officers, directors and employees, shall not be liable, and shall be
indemnified and held harmless by the Client from and against any and all losses,
damages, reasonable costs, reasonable expenses (including reasonable attorneys’
fees), liabilities, claims and demands, for any action, omission, information or
recommendation in connection with this Agreement,

 

5



--------------------------------------------------------------------------------

  except in the case of the Manager’s actual misconduct, gross negligence,
willful violation of any applicable law or reckless disregard for its duties
under this Agreement and except as further limited in the paragraph immediately
below; provided, however, that this limitation shall not act to relieve the
Manager from any responsibility or liability for any responsibility, obligation
or duty which the Manager may have under the U.S. federal securities laws; and
provided, further, however, that to the extent any limitations or restrictions
contained in the Investment Guidelines are not adhered to as a result of changes
in market value, additions to or withdrawals from the Account, portfolio
rebalancing by the Client or other non-volitional acts of the Manager, the
Manager shall not be liable, so long as the Manager (i) cures such non-adherence
with the Investment Guidelines as soon as practicable after its discovery or
(ii) if the Manager believes that such cure would not be in the best interest of
the Client, the Manager will promptly notify the Client in writing of such
non-adherence and its belief with respect to cure, and the Client provides
written notice instructing the Manager on how to proceed in respect to such
non-adherence.

The Client understands that in connection with the Additional Investment
Services provided by the Manager that: (a) the Manager is not serving in an
investment advisory capacity, or making any recommendations or soliciting any
action based upon its analyses with respect to those portfolios of the Client
not managed by the Manager; and (b) the Client will be solely responsible for
any judgments as to valuation and the purchase and sale of its portfolio
securities (other than in the case of the Account). Accordingly, the Manager
will not be responsible, and have no liability, for any conclusions drawn by the
Client with respect to its portfolio securities, notwithstanding that such
conclusions may, in part, be based upon information provided by the Manager in
connection with the Additional Investment Services.

 

12. Force Majeure. Except in the case of the Manager’s actual misconduct, gross
negligence, willful violation of any applicable law or reckless disregard for
its duties under this Agreement, neither the Manager, its affiliates nor any of
their officers, directors and/or employees shall be liable for any loss to the
Client or the Account caused directly or indirectly by circumstances beyond the
Manager’s control, including, but not limited to, government restrictions,
exchange or market rulings, actions affecting securities or commodity exchanges
including suspensions of trading or extensions of trading hours, acts of civil
or military authority, national emergencies, labor difficulties, fires,
earthquakes, floods or other catastrophes, acts of God, wars, acts of terrorism,
riots or failures of communication or power supply; provided, however, if an
event lasts for an unreasonable amount of time, the Client may terminate this
Agreement upon 30 days notice.

 

13. Non-Exclusive Management. The Client understands that the Manager and its
affiliates will continue to furnish investment management and advisory services
to others, and that the Manager and such affiliates shall be at all times free,
in its or their discretion, to make recommendations to others which may be the
same as, or may be different from, those made for the Account. The Client
further understands that the Manager, its affiliates, and any officer, director,
shareholder, employee or any member of their families may or may not have an
interest in the securities whose purchase and sale the Manager may recommend.
Actions with respect to securities of the same kind may be the same as or
different from the action which the Manager, or any of its affiliates, or any
officer, director, shareholder, employee or any member of their families, or
other investors may take with respect thereto.

 

6



--------------------------------------------------------------------------------

14. Aggregation and Allocation of Orders. The Client acknowledges that
circumstances may arise under which the Manager determines that, while it would
be both desirable and suitable that a particular security or other investment be
purchased or sold for more than one of the Manager’s clients’ accounts, there is
a limited supply or demand for the security or other investment. Under such
circumstances, the Client acknowledges that, while the Manager will seek to
allocate the opportunity to purchase or sell that security or other investment
among those accounts on an equitable basis, the Manager shall not be required to
assure equality of treatment among all of its clients (including that the
opportunity to purchase or sell that security or other investment will be
proportionally allocated among those clients according to any particular or
predetermined standards or criteria). Securities trades for the Account may, but
are not required to, be aggregated with trades for other clients of the Manager
and its affiliates. Where, because of prevailing market conditions, it is not
possible to obtain the same price or time of execution for all of the securities
or other investments purchased or sold for clients, the Manager may average the
various prices and charge or credit the Account with the average price.

 

15. Conflicts of Interest; Transactions with Affiliates and Minority Passive
Shareholders.

(a) Other Interests. The Client agrees that the Manager may refrain from
rendering any advice or services concerning securities of companies of which
officers, directors or employees of the Manager or its affiliates are directors
or officers, or companies as to which the Manager, its affiliates or any of
their officers, directors or employees has any substantial economic interest or
possesses material non-public information, unless the Manager either determines
in good faith that it may appropriately do so without disclosing such conflict
to the Client or discloses such conflict to the Client prior to rendering such
advice or services with respect to the Account.

(b) Brokerage and Trading. The Manager shall only designate unaffiliated brokers
or dealers to execute or effect transactions under this Agreement. For purposes
of this Agreement, PNC Capital Markets, Inc. (a subsidiary of The PNC Financial
Services Group, Inc.) and Barclays Capital, Inc. (a subsidiary of Barclays PLC)
shall be deemed to be unaffiliated with the Manager.

(c) Cross Trades. From time to time, when determined by the Manager to be in the
best interest of the Client, the Account may purchase securities from or sell
securities to another account (including, without limitation, public or private
collective investment vehicles) managed, maintained or trusteed by the Manager
or an affiliate at prevailing market levels in accordance with applicable law
(provided that the execution of such transactions shall be with brokers or
dealers unaffiliated with the Manager) and utilizing, with respect to pricing,
the Manager’s procedures under Rule 17a-7(b) of the Investment Company Act or
such other pricing methodology determined to be fair and equitable to the Client
in the Manager’s reasonable judgment. The Manager will notify the Client of any
cross trades.

 

7



--------------------------------------------------------------------------------

16. Effective Period of Agreement and Amendments. This Agreement shall become
effective on the date hereof. Any amendment to this Agreement shall be in
writing and signed by both parties to the Agreement.

 

17. Termination. Except as expressly provided for elsewhere in this Agreement,
this Agreement shall continue in force until terminated: (a) by the Manager or
the Client upon no less than 30 days prior written notice to the other party;
(b) immediately by either party in the event of a material breach by the other
party of the terms of this Agreement and it fails to cure such breach within 30
days of becoming aware of, or receiving notice from, the non-breaching party of
such breach; or (c) immediately by the Client at any time with Cause (as defined
below) or upon a Change in Control (as defined below) of the Manager. “Cause”
shall mean (a) a willful breach by the Manager of this Agreement or the
Investment Guidelines or (b) suspension of payments by the Manager of its debts,
entry by the Manager into an arrangement with its creditors, cessation of
business by the Manager, threats by the Manager to cease carrying on its
business, or the bankruptcy, insolvency, liquidation, rehabilitation or
reorganization of the Manager, or the appointment of a receiver, liquidator or
rehabilitation to cover the Manager. “Change in Control” shall mean the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the U.S. Securities and Exchange Commission thereunder as in
effect on the date hereof), of interests representing more than 50% of the
voting interest of the Manager, but excluding any such person or group that owns
interests representing more than 50% of such voting interests on the date
hereof.

In the event of termination of this Agreement, except for Paragraphs 6, 9, 11,
17 through 27, this Agreement immediately becomes void and has no further force
or effect. Paragraph 9 survives for a two-year period following the termination
date.

On the effective date of termination or as close to such date as is reasonably
possible, the Manager shall provide the Client with a final report containing
the same information as specified above under “Accounting, Reporting and Other
Services”.

 

18. Assignment. No assignment (as that term is defined in the Advisers Act) of
this Agreement by one party may be made without the consent of the other party,
and any such assignment made without such consent shall be null and void for all
purposes. Subject to the foregoing, this Agreement shall inure to the benefit of
and be binding upon the parties hereto, their successors and permitted assigns.

 

19. No Waiver. No waiver of any provision of this Agreement shall be effective
unless the same shall be in writing by the party so waiving, and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given. No failure to exercise and no delay in exercising, on
the part of the Manager or the Client, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof.

 

20. Severable. Any term or provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms or provisions of the
Agreement in any jurisdiction.

 

21.

Applicable Law. To the extent not inconsistent with applicable U.S. federal law,
this Agreement shall be construed pursuant to, and shall be governed by, the
laws of the

 

8



--------------------------------------------------------------------------------

  State of New York, without regard to its conflict of laws, rules or
principles. Each party hereby waives, to the fullest extent permitted by
applicable law, any right that it may have to a trial by jury in respect of any
proceeding.

 

22. Manager Brochure. The Client hereby acknowledges that it has received from
the Manager a copy of the Manager’s Form ADV Part 2 at least forty-eight hours
prior to entering into this Agreement.

 

23. Web-site. The Manager, at the Client’s request, will provide access to its
account information electronically, via the world wide web, based upon the
Client’s use of a user id and password issued by the Manager. The Client
acknowledges and agrees the world wide web is a continually growing medium and
the Manager does not make any warranty regarding the security related to the
world wide web. The Client acknowledges that there is no absolute guaranteed
system or technique to fully secure information made available over the web. The
Client agrees that it will not share its user id, password and access to
information provided electronically with any third party.

 

24. Notices. All notices required or permitted to be sent under this Agreement
shall be sent, if to the Manager:

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Robert Connolly, General Counsel

or by facsimile to (212) 810-3744

 

if to the Client:

27 Richmond Road

P.O. Box 3010

Hamilton HM MX Bermuda

Attention: Wesley D. Dupont, EVP, General Counsel and Corporate Secretary

or by facsimile to: (441) 295-5753

with a copy to:

AWAC Services Company

9 Farm Springs Road

Farmington, CT 06032

or by facsimile to: (860) 284-1601

or such other name or address as may be given in writing to the other party. All
notices hereunder shall be sufficient if delivered by facsimile, first class or
overnight mail. Any notices shall be deemed given only upon actual receipt.

 

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one agreement.

 

26. Entire Understanding. This Agreement (including any Exhibits and Appendices
attached hereto) represent the entire understanding of the parties hereto and
supersede all prior written or oral agreements with respect to the subject
matter hereof.

 

9



--------------------------------------------------------------------------------

27. Use of Futures. PURSUANT TO AN EXEMPTION FROM THE CFTC IN CONNECTION WITH
ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS AGREEMENT IS NOT REQUIRED TO BE,
AND HAS NOT BEEN, FILED WITH THE CFTC. THE CFTC DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE CFTC HAS NOT REVIEWED OR APPROVED
THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed as of the date first above written.

 

Allied World Assurance Company, Ltd     By:  

/s/ Joan H. Dillard

  By:  

/s/ John J Gauthier

Name:   Joan H. Dillard   Name:   John J Gauthier Title:   EVP & CFO   Title:  
EVP & Chief Investment Officer BlackRock Financial Management, Inc.     By:  

/s/ Kristen M Dickey

    Name:   Kristen M Dickey     Title:   Managing Director    

 

10